Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Singh et al, US 2018/0182734 A1.
Pertaining to claim 1, Singh teaches a semiconductor package structure comprising:

a processing unit [220] communicatively and physically coupled with the second side of the interposer[200], wherein the processing unit is communicatively coupled, by the interposer[200], with the memory; and
a third chip (see chip 220 including other chip see para 0025) coupled with the second side of the interposer.
Pertaining to claim 2, Singh teaches the semiconductor package structure of claim 1, wherein the memory is a memory stack that includes a first memory slice [208] and a second memory slice [208’].

Claim(s) 21, 23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yun et al, US 20180026013 A1.
Pertaining to claim 21, Yun (see fig11) teaches A method of forming a semiconductor package, wherein the method comprises:
coupling a memory [1300] with a first side of an interposer [1100];
coupling a processing unit [1400] with a second side of the interposer [1100], wherein the second side of the interposer is opposite the first side; and
coupling a memory stack( 1200 see para 0082 about 1200 being a plurality of memory dies) with the second side of the interposer[1100], wherein the memory stack includes a first memory slice and a second memory slice ( see para 0082 about 1200 being a plurality of a stacked memory dies).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al, US 2018/0182734 A1 in view of Ngo et al, US 2018/0190635.
Pertaining to claim 3, Singh teaches (see fig11) the method of claim 1, but is silent about wherein the memory is a high bandwidth memory (HBM) that is to use a bus with a minimum bandwidth of 256 bits per second.
However in the same field of endeavor , Choi teaches wherein a memory [128] is a high bandwidth memory (HBM) that is to use a bus with a minimum bandwidth of 256 bits per second ( see para 0038). In view of Choi, it would have been obvious to one of . 
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al, US 2018/0182734 A1 in view of Liou et al, US 8471376 B1.
Pertaining to claim 4-5, Singh teaches (see fig11) the method of claim 1, but is silent wherein the interposer is an active interposer that includes processing logic that is to process signals received from the memory or the processing unit and wherein the interposer further includes memory control logic to control the memory. 
However in the same field of endeavor, Liou teaches wherein the interposer is an active interposer that includes processing logic that is to process signals received from the memory or the processing unit (see col.3, lines 50-63). In view of Liou, it would have been obvious to one of ordinary skill in the art to have an interposer that includes processing logic for an improved routing and electrical connection.
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al, US 2018/0182734 A1 in view of Lau et al, US 20100213600 A1.
Pertaining to claim 6 and 7, Singh teaches The semiconductor package structure of claim 1, wherein it teaches  chip 220 including other chip that could be called third chip see para 0025)  but did not specifically teach wherein the third chip is a thermal management device or wherein the third chip is a memory
However in the same field of endeavor, Lau teaches wherein a third chip is a thermal management device or wherein the chip is a memory (see chip 118a or 118b being a memory). In view of Lau, it would have been obvious to one of ordinary skill in .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al, US 20180026013 A1in view of Ngo et al, US 2018/0190635.
Pertaining to claim 24, Yun teaches (see fig11) the method of claim 21, but is silent about wherein the memory is a high bandwidth memory (HBM) that is to use a bus with a minimum bandwidth of 256 bits per second.
However in the same field of endeavor , Choi teaches wherein a memory [128] is a high bandwidth memory (HBM) that is to use a bus with a minimum bandwidth of 256 bits per second ( see para 0038). In view of Choi, it would have been obvious to one of ordinary skill in the art to have the memory of Yun be a HBM with an improved bandwidth thought in Choi. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al, US 20180026013 A1in view of Liou et al, US 8471376 B1.
Pertaining to claim 25,Yun teaches  ( see fig11The method of claim 21, but is silent  wherein the interposer is an active interposer that includes processing logic that is to process signals received from the memory or the processing unit. 
However in the same field of endeavor, Liou teaches wherein the interposer is an active interposer that includes processing logic that is to process signals received from the memory or the processing unit (see col.3, lines 50-63). In view of Liou, it would have been obvious to one of ordinary skill in the art to have an interposer that includes processing logic for an improved routing and electrical connection.

Allowable Subject Matter
Claim8-20 allowed.
Claims 22, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819